Title: From George Washington to William Malcom, 16 September 1780
From: Washington, George
To: Malcom, William


                        
                            Sir
                            Head Quarters Bergen County 16th Sepr 1780.
                        
                        I have received your favor of the 8th inst. The difficulties and distresses, which we every day experience in
                            the score of provisions, evince that we can place no certain dependance in the modes pointed out for obtaining regular
                            supplies, and that it will be therefore expedient for you to procure as much as you consistently can by virtue of the
                            power with which you are vested by His Excellency Governor Clinton.
                        The number of Men for which you propose to make Winter establishments at Fort Schuyler, is I think about the
                            number which will compose the Garrison. From the favorable accounts lately received from Colo. Hay, I hope there will be
                            no difficulty in procuring a supply of Flour as soon as the new Wheat is threshed out and ground, and I would recommend
                            the formation of a very sufficient Magazine of that of that article as early as possible. We have been under the necessity
                            of expending what salt meat was laid up at West Point; but Govr Trumbull, some little time ago, promised to furnish
                            between four and five hundred Barrels of prize Beef, and of that parcel I propose to assign one hundred at least for Fort
                            Schuyler—and as soon as the season for salting comes in, the Commy Genl shall have directions to furnish a further
                            quantity. I should wish the Garrison to be always supplied with six Months Flour and salt provision if possible. It may be
                            difficult under present circumstances to procure the full quantity of salt meat, but a supply equal to forty or fifty days
                            consumption at least should be provided and kept in reserve to secure the place against a sudden investiture. I am Sir
                            Your most obt and hble Servt
                        
                            Go: Washington
                        
                    